DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 09/06/2022. Claims 1-20 are acknowledge as pending in this application with claims 1, 3, 12, 17, 20 are amended and claims 2, 4-11, 13-16, 18-19 are previously presented. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed on 09/06/2022 have overcome the Claim Objection but not the Drawing Objection. Further, the applicant amendment filed on 09/06/2022 have raised no new issues.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 9, lines 2-3, “the first end of the saddle shaft comprises a non-circular shape for complementary engagement within a non-circular bore of the slider”. As shown in FIGS. 3-4, the saddle shaft 460 has first and second circular ends wherein the first end of the saddle shaft 460 is engaged with a circular bore 430. 
Claim 20, line 5, “a display coupled to the frame or the handlebars” 
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 9,861,855 B2) in view of Hsieh (US 2012/0104811 A1)
Regarding claim 1: Foley et al disclose a seat assembly (see annotated in FIG.1) for adjustably connecting a seat (see annotated in FIG.1) to a seat post (see annotated in FIG.1), the seat assembly (see annotated in FIG.1) comprising: 
a slider (see annotated in FIG.1) configured to slide along the seat post (see annotated in FIG.1), and the slider comprising a first arm (see annotated in FIG.1), a second arm (see annotated in FIG.1), and an open end (the open end is the space between the annotated first arm and the annotated second arm, the open end is the space where the seat post is passing through, see annotated in FIG.1; Col.4 lines 51-54, “The stationary bike 102 may also include various features that allow for adjustment of the position of the seat 114, handlebars 110, etc.”) defined between the first arm (see annotated in FIG.1) and the second arm (see annotated in FIG.1);
a cam (see annotated in FIG.1) connected to the slider (see annotated in FIG.1) and moving between a first position (see FIG.1) and a second position (the slider can slide to different position along the seat post); 
a saddle shaft (see annotated in FIG.1) connected to the slider (see annotated in FIG.1) for connection with the seat (see annotated in FIG.1).

    PNG
    media_image1.png
    884
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1880
    1536
    media_image2.png
    Greyscale

Foley et al does not disclose the first position moving the first arm and the second arm toward each other to compress the open end to secure the slider to the seat post, the second position moving the first arm and the second arm away from each other to allow the open end to expand to release the slider from the post and allow positioning of the slider along the seat post.
Hsieh teach the first position (Hsieh, the locked position) moving the first arm (Hsieh, see annotated in FIG.4) and the second arm (Hsieh, see annotated in FIG.4) toward each other to compress the open end to secure the slider to the seat post (Hsieh, seat tube 2, see annotated in FIG.4, Para [0033] “the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2”), the second position (Hsieh, the unlocked position) moving the first arm and the second arm away from each other to allow the open end to expand to release the slider from the seat post (Hsieh, Para [0033] “the handle 155 can be pivoted to… loosen the two fastening members 151, 152 to make the two half rings 111, 121 unclamp the seat tube 2 (as shown in FIG. 4)”) and allow positioning of the slider along the seat post (Hsieh, the slider in the unlock position can be repositioned along the post).

    PNG
    media_image3.png
    631
    803
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cam of Foley to be adjustable between a first position and a second position, the first position moving the first arm and the second arm toward each other to compress the open end to secure the slider to the seat post, the second position moving the first arm and the second arm away from each other to allow the open end to expand to release the slider from the post, as taught in Hsieh, because both of the cam is performing the same function of securing the seat to the seat post.

Regarding claim 2: Foley et al in view of Hsieh teach a cam mount (Foley, see annotated in FIG. 1) securing the cam (Foley, see annotated in FIG. 1) to the slider (Foley, see annotated in FIG. 1), the cam mount (Foley, see annotated in FIG. 1) configured to: 
adjust a tension provided by the cam (Hsieh, the handle 155 adjust the tension by compressing the fastening members 152 and 151, see annotated in FIG. 4) to compress the open end (Hsieh, see annotated in FIG. 4) of the slider; and 
constrain movement of the cam (Hsieh, see annotated in FIG. 4, Para [0033] “the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2”) to a single plane (the Examiner considers the plane is the vertical plane; Hsieh, vertical direction of the cam).
 
Regarding claim 8: Foley et al further disclose wherein the saddle shaft (Foley, see annotated in FIG.1) comprises a first end (Foley, see annotated in FIG.1) and a second end (Foley, see annotated in FIG.1), the first end (Foley, see annotated in FIG.1) engaged with the slider (Foley, see annotated in FIG.1) to limit rotation of the saddle shaft (Foley, see annotated in FIG.1) relative to the slider (Foley, see annotated in FIG.1; as shown in FIG.1, the seat 114 appears not tilted; therefore, the saddle shaft is secured to the slider), the second end (Foley, see annotated in FIG.1) comprising one or more features (Foley, see annotated in FIG.1) to limit movement of the seat (Foley, see annotated in FIG.1) relative to the saddle shaft (Foley, see annotated in FIG.1).

    PNG
    media_image4.png
    1866
    1457
    media_image4.png
    Greyscale


Regarding claim 9: Foley et al further disclose wherein: 
the first end (Foley, see annotated in FIG.1) of the saddle shaft comprises a non-circular shape (Foley, see drawing objection above; as shown in Applicant’s drawings in FIGS. 4-5, the saddle shaft has a first circular end engaged with a circular bore) for complementary engagement within a non-circular bore (Foley, see annotated in FIG.1; as shown in Applicant’s drawings in FIGS. 4-5, the saddle shaft has a first circular end engaged with a circular bore) of the slider; and 
the second end (Foley, see annotated in FIG.1) comprises one or more fasteners (Foley, see annotated in FIG.1) configured to limit removal of the seat (Foley, see annotated in FIG.1) from the saddle shaft (Foley, see annotated in FIG.1).

Regarding claim 10: Foley et al in view of Hsieh teach an exercise device comprising: 
a seat post (Foley, see annotated in FIG.1); 
a seat (Foley, see annotated in FIG.1); and 
the slider assembly (Foley in view of Hsieh, see rejection of claim 1) of claim 1 connecting the seat (Foley, see annotated in FIG.1) to the seat post (Foley, see annotated in FIG.1), the slider (Foley, see annotated in FIG.1) connected to the seat post (Foley, see annotated in FIG.1) to adjust a position of the seat (see annotated in FIG.1) along the seat post (Foley, see annotated in FIG.1; Col.4 lines 51-54, “The stationary bike 102 may also include various features that allow for adjustment of the position of the seat 114, handlebars 110, etc.”), and the seat (Foley, see annotated in FIG.1) connected to the saddle shaft (Foley, see annotated in FIG.1) of the slider assembly.

Regarding claim 11: Foley et al in view of Hsieh teach a method of mounting and using the slider assembly of claim 1 (see claim rejection of claim 1), the method comprising: 
securing the slider (Foley, see annotated in FIG.1) assembly to a seat post (Foley, see annotated in FIG.1) of an exercise device (Foley, as shown in FIG.1, the slider is secured to the seat post); 
securing the seat (Foley, see annotated in FIG.1) to the slider assembly (Foley, see annotated in FIG.1; as shown in FIG.1, the seat is secured to the seat post); and 
adjusting a position of the slider (Foley, see annotated in FIG.1) assembly along the seat post (Foley, see annotated in FIG.1; Col.4 lines 51-54, “The stationary bike 102 may also include various features that allow for adjustment of the position of the seat 114, handlebars 110, etc.”).

    PNG
    media_image5.png
    1880
    1536
    media_image5.png
    Greyscale



Regarding claim 12: Foley et al disclose a slider assembly (see annotated in FIG.1) for adjusting a position of a seat (see annotated in FIG.1) along a seat post (see annotated in FIG.1; Col.4 lines 51-54, “The stationary bike 102 may also include various features that allow for adjustment of the position of the seat 114, handlebars 110, etc.”), the slider assembly (see annotated in FIG.1) comprising: 
a slider (see annotated in FIG.1) configured to slide along the seat post (see annotated in FIG.1), the slider (see annotated in FIG.1) comprising an open end (the space between the first arm and the second arm) defined between a first arm (see annotated in FIG.1) and a second arm (see annotated in FIG.1); 
a cam (see annotated in FIG.1) connected to the slider (see annotated in FIG.1).  

    PNG
    media_image6.png
    1879
    1536
    media_image6.png
    Greyscale

Foley et al does not disclose a slider configured to movable between a first configuration clamping the slider to the seat post and a second configuration releasing the slider from the seat post and allowing sliding movement of the slider along the seat post;
a cam movable to move the slider between the first configuration and the second configuration wherein the cam moves the first arm and the second arm towards each other to compress the open end to clamp the slider to the seat post in the first configuration, and wherein the cam moves the first end and the second arm away from each other to expand the open end to release the slider from the seat post in the second configuration; and
a cam washer positioned between the slider and the cam and limited from rotating relative to the slider, the cam washer comprising a tab engaging the cam to limit movement of the cam relative to the cam washer.

Hsieh teach a slider (Hsieh, the slider comprises the first arm and the second arm, see FIG.4) configured to movable between a first configuration (Hsieh, the locked position, Para [0033]) clamping the slider to the seat post (Hsieh, see annotated in FIG.4) and a second configuration (Hsieh, the unlocked position, Para [0033]) releasing the slider from the seat post (Hsieh, see annotated in FIG.4) and allowing sliding movement of the slider along the seat post (Hsieh, when in the unlocked position, the slider can be repositioned);
a cam (Hsieh, handle 155, see annotated in FIG.4) movable to move the slider between the first configuration (Hsieh, the locked position, Para [0033]) and the second configuration (Hsieh, the unlocked position; the handle 155 is pivotable between the locked position and the unlocked position, Para [0033] “One end of the shaft 154 is eccentrically pivotally connected with a handle 155 in such a manner that the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2 or loosen the two fastening members 151, 152 to make the two half rings 111, 121 unclamp the seat tube 2 (as shown in FIG. 4)”) wherein the cam (Hsieh, handle 155, see annotated in FIG.4) moves the first arm and the second arm towards each other to compress the open end to clamp the slider to the seat post in the first configuration (Hsieh, Para [0033] “One end of the shaft 154 is eccentrically pivotally connected with a handle 155 in such a manner that the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2), and wherein the cam moves the first end and the second arm away from each other to expand the open end to release the slider from the seat post in the second configuration (Hsieh, Para [0033] “One end of the shaft 154 is eccentrically pivotally connected with a handle 155 in such a manner that the handle 155 can be pivoted to … loosen the two fastening members 151, 152 to make the two half rings 111, 121 unclamp the seat tube 2 (as shown in FIG. 4)”); and
a cam washer (Hsieh, see annotated in FIG.4) positioned between the slider and the cam (Hsieh, the annotated cam washer positioned between the first and second arms of the slider and the cam 155) and limited from rotating relative to the slider (Hsieh, the annotated cam washer limits the rotation of the cam 155 because as the cam 155 is pivoting, the cam washer is pushing the first arm to the second arm; the cam 155 will stop pivoting relative to the slider when the first arm is in contact with the second arm, Para [0031] “One end of the shaft 153 is eccentrically pivotally connected with a handle 155 in such a manner that the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2”), the cam washer (Hsieh, see annotated in FIG.4) comprising a tab (Hsieh, see annotated in FIG.4, the end of the cam 155 is considered to be a tab or pivot tab because it connects the cam to the pivot shaft) engaging the cam to limit movement of the cam relative to the cam washer (Hsieh, the end of the cam 155 limits the rotation of the cam 155 relative to the annotated cam washer because the end of the cam 155 has a half-circular shape which allow the cam 155 to pivot from the first position to the second position; the first position is shown in FIG.4, the second position is when the cam 15 is perpendicular to the slider).
Further, wherein the tab (Hsieh, see annotated in FIG. 4) seats at least partially within a portion of the cam (Hsieh, see annotated in FIG. 4) to constrain movement of the cam (Hsieh, see annotated in FIG. 4) within a plane (the Examiner considers the plane is the vertical plane; Hsieh, vertical direction of the cam). (see claim 13)

    PNG
    media_image7.png
    639
    847
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cam of Foley to be movable the slider between the first configuration and the second configuration and to comprise a cam washer and a tab, as taught in Hsieh, for the purpose of allowing the cam to tight and/or loose the slider from the seat post.

Regarding claim 13: Foley et al in view of Hsieh teach wherein the tab (Hsieh, see annotated in FIG. 4) seats at least partially within a portion of the cam (Hsieh, see annotated in FIG. 4) to constrain movement of the cam (Hsieh, see annotated in FIG. 4) within a plane (the Examiner considers the plane is the vertical plane; Hsieh, vertical direction of the cam).

Regarding claim 14: Foley et al further disclose wherein a saddle shaft (Foley, see annotated in FIG.1) extending from the slider (Foley, see annotated in FIG.1) along an axis perpendicular (Foley, the axis is the horizontal direction of the seat post which is perpendicular to the vertical direction of the cam) to the plane (the Examiner considers the plane is the vertical plane; Foley, vertical direction of the cam).

Regarding claim 15: Foley et al further disclose an exercise device comprising: 
a frame (Foley, see annotated in FIG.1); 
a seat post (Foley, see annotated in FIG.1) connected to the frame (Foley, see annotated in FIG.1); 
a seat (Foley, see annotated in FIG.1); and 
the slider assembly (Foley in view of Hsieh, see annotated in FIG.1) of claim 12, the seat (Foley, see annotated in FIG.1) connected to a saddle shaft (Foley, see annotated in FIG.1) extending from the slider (Foley, see annotated in FIG.1), and the slider (Foley, see annotated in FIG.1) connected to the seat post (Foley, see annotated in FIG.1) to adjust a position of the seat (Foley, see annotated in FIG.1) along the seat post (Foley, see annotated in FIG.1).

    PNG
    media_image8.png
    1879
    1536
    media_image8.png
    Greyscale


Regarding claim 16: Foley et al further disclose an accessory holder (Foley, see annotated in FIG.1) connected to the slider (Foley, see annotated in FIG.1), the accessory holder (Foley, see annotated in FIG.1; the annotated accessory shaft positioned at the bottom end of the annotated slider while the saddle shaft positioned at the top end of the slider) extending from the slider (Foley, see annotated in FIG.1) opposite the saddle shaft (Foley, see annotated in FIG.1).

Regarding claim 17: Foley et al disclose an exercise device comprising: 
a seat post; 
a slider assembly connected to the seat post and comprising: 
a slider configured to slide along the seat post;
a cam (see annotated in FIG.1) connected to the slider (see annotated in FIG.1);
a seat (see annotated in FIG.1) connected to the slider assembly (see annotated in FIG.1).

    PNG
    media_image9.png
    1879
    1566
    media_image9.png
    Greyscale


Foley et al does not disclose a slider configured to movable between a first configuration clamping the slider to the seat post and a second configuration releasing the slider from the seat post, the slider comprising an open end defined between a first arm and a second arm; 
a cam movable to move the slider between the first configuration and the second configuration, wherein the cam moves the first arm and the second arm towards each other to compress the open end to clamp the slider to the seat post in the first configuration, and wherein the cam moves the first arm and the second arm away from each other to expand the open end to release the slider from the seat post in the second configuration; 
a cam washer positioned between the slider and the cam and limited from rotating relative to the slider, the cam washer comprising a tab engaging the cam to constrain movement of the cam within a plane.

Hsieh teach a slider (Hsieh, the slider comprises the first arm and the second arm, see FIG.4) configured to movable between a first configuration (Hsieh, the locked position, Para [0033]) clamping the slider to the seat post (Hsieh, see annotated in FIG.4) and a second configuration (Hsieh, the unlocked position, Para [0033]) releasing the slider from the seat post (Hsieh, see annotated in FIG.4), the slider comprising an open end (Hsieh, see annotated in FIG.4) defined between a first arm and a second arm (Hsieh, see FIG.4);
a cam (Hsieh, handle 155, see annotated in FIG.4) movable to move the slider between the first configuration (Hsieh, the locked position, Para [0033]) and the second configuration (Hsieh, the unlocked position; the handle 155 is pivotable between the locked position and the unlocked position, Para [0033] “One end of the shaft 154 is eccentrically pivotally connected with a handle 155 in such a manner that the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2 or loosen the two fastening members 151, 152 to make the two half rings 111, 121 unclamp the seat tube 2 (as shown in FIG. 4)”) wherein the cam (Hsieh, handle 155, see annotated in FIG.4) moves the first arm and the second arm towards each other to compress the open end to clamp the slider to the seat post in the first configuration (Hsieh, Para [0033] “One end of the shaft 154 is eccentrically pivotally connected with a handle 155 in such a manner that the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2), and wherein the cam moves the first end and the second arm away from each other to expand the open end to release the slider from the seat post in the second configuration (Hsieh, Para [0033] “One end of the shaft 154 is eccentrically pivotally connected with a handle 155 in such a manner that the handle 155 can be pivoted to … loosen the two fastening members 151, 152 to make the two half rings 111, 121 unclamp the seat tube 2 (as shown in FIG. 4)”);
a cam washer (Hsieh, see annotated in FIG.4) positioned between the slider and the cam (Hsieh, the annotated cam washer positioned between the first and second arms of the slider and the cam 155) and limited from rotating relative to the slider (Hsieh, the annotated cam washer limits the rotation of the cam 155 because as the cam 155 is pivoting, the cam washer is pushing the first arm to the second arm; the cam 155 will stop pivoting relative to the slider when the first arm is in contact with the second arm, Para [0031] “One end of the shaft 153 is eccentrically pivotally connected with a handle 155 in such a manner that the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2”), the cam washer (Hsieh, see annotated in FIG.4) comprising a tab (Hsieh, see annotated in FIG.4, the end of the cam 155 is considered to be a tab or pivot tab because it connects the cam to the pivot shaft) engaging the cam to limit movement of the cam relative to the cam washer (Hsieh, the end of the cam 155 limits the rotation of the cam 155 relative to the annotated cam washer because the end of the cam 155 has a half-circular shape which allow the cam 155 to pivot from the first position to the second position; the first position is shown in FIG.4, the second position is when the cam 15 is perpendicular to the slider).

    PNG
    media_image7.png
    639
    847
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cam of Foley to be movable the slider between the first configuration and the second configuration and to comprise a cam washer and a tab, as taught in Hsieh, for the purpose of allowing the cam to tight and/or loose the slider from the seat post.

Regarding claim 18: Foley et al further disclose wherein: 
the slider (Foley et al, see annotated in FIG.1) slides along an axis (horizontal direction of the seat post); and 
the plane (the Examiner considers the plane is the vertical plane; Foley vertical direction of the cam) is perpendicular to the axis (horizontal direction of the seat post).

Regarding claim 19: Foley et al further disclose wherein: 
the seat post (Foley et al, see annotated in FIG.1) comprises a stop (Foley et al, see annotated in FIG.1) limiting movement of the slider (Foley et al, see annotated in FIG.1) along the seat post (Foley et al, see annotated in FIG.1); 
the slider assembly (Foley et al, see annotated in FIG.1) comprises a saddle shaft (Foley et al, see annotated in FIG.1) extending from the slider (Foley et al, see annotated in FIG.1) for connection to the seat (Foley et al, see annotated in FIG.1); and 
the saddle shaft (Foley et al, see annotated in FIG.1) extends parallel to at least a portion of the seat post (Foley et al, see annotated in FIG.1).

Regarding claim 20: Foley et al further disclose wherein the exercise device is an exercise bike, and wherein the exercise bike further comprises: 
a frame (Foley et al, see annotated in FIG.1); 
a handlebar (Foley et al, see annotated in FIG.1) coupled to the frame (Foley et al, see annotated in FIG.1); 
a display (Foley et al, see annotated in FIG.1) coupled to the frame (Foley et al, see annotated in FIG.1) and/or the handlebars (Foley et al, see annotated in FIG.1); and 
a pair of pedals (Foley et al, see annotated in FIG.1) for operating a resistance structure (Foley et al, see annotated in FIG.1) of the exercise bike. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 9,861,855 B2) in view of Hsieh (US 2012/0104811 A1), and further in view of Mercat (US 2018/0297658).
Regarding claim 6: Foley et al in view of Hsieh teach the invention as substantially claimed, see above, but fails to teach an insert positioned within the slider, the insert facilitating sliding movement of the slider along the seat post and conformly engaging the slider to the seat post when the cam is positioned in the first position.
Mercat teach an exercise apparatus having a releasably securable component configured to be secured to a post in multiple positions. Specifically, Mercat teaches an insert (Mercat, see annotated in FIG. 6) positioned within the slider (Mercat, see annotated in FIG. 6), the insert (Mercat, see annotated in FIG. 6) facilitating sliding movement of the slider (Mercat, see annotated in FIG. 6) along the seat post (Mercat, see annotated in FIG. 6; Para [0120] “The interest of using such a material to produce the cam surface 33 and, more generally, to produce the entire corresponding cam part 31, is that this material is simultaneously cost-effective, in particular in that this material can be injected in a mold for shaping the surface of the cam 33, wear-resistant, and with a low friction coefficient.”) and conformly engaging the slider (Mercat, see annotated in . 6) to the seat post (Mercat, see annotated in FIG. 6; Para [0120] “The interest of using such a material to produce the cam surface 33 and, more generally, to produce the entire corresponding cam part 31, is that this material is simultaneously cost-effective, in particular in that this material can be injected in a mold for shaping the surface of the cam 33, wear-resistant, and with a low friction coefficient.”)
Further, Mercat teach the insert (Mercat, see annotated in FIG. 6) comprises a plurality of insert members (Mercat, see annotated in FIG. 6);  
the insert (Mercat, see annotated in FIG. 6) is formed from a thermoplastic material (Mercat, Para [0120] “The creep of the material making up the cam surface 33 is thus avoided, which advantageously makes it possible to consider manufacturing the cam surface 33 with a creep-sensitive material, in particular a thermoplastic material, such as polyacetal or PBT (polybutylene terephthalate) The interest of using such a material to produce the cam surface 33 and, more generally, to produce the entire corresponding cam part 31, is that this material is simultaneously cost-effective, in particular in that this material can be injected in a mold for shaping the surface of the cam 33, wear-resistant, and with a low friction coefficient”) (see claim 7).


    PNG
    media_image10.png
    1466
    1708
    media_image10.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slider of Foley to include the insert, as taught in Mercat, for the purpose of providing a wear resistant surface which allows the slider to slide along the seat post (Mercat, Para [0120] “The interest of using such a material to produce the cam surface 33 and, more generally, to produce the entire corresponding cam part 31, is that this material is simultaneously cost-effective, in particular in that this material can be injected in a mold for shaping the surface of the cam 33, wear-resistant, and with a low friction coefficient.”). 

Regarding claim 7: Foley et al in view of Hsieh and further in view of Mercat teach wherein: 
the insert (Mercat, see annotated in FIG. 6) comprises a plurality of insert members (Mercat, see annotated in FIG. 6);  
the insert (Mercat, see annotated in FIG. 6) is formed from a thermoplastic material (Mercat, Para [0120] “The creep of the material making up the cam surface 33 is thus avoided, which advantageously makes it possible to consider manufacturing the cam surface 33 with a creep-sensitive material, in particular a thermoplastic material, such as polyacetal or PBT (polybutylene terephthalate)”)

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 are dependent upon claim 3.

Hsieh (US 2012/0104811 A1) teach a cam movable between a first position and a second position, the first position moving the first arm and the second arm toward each other to compress the open end to secure the slider to the seat post, the second position moving the first arm and the second arm away from each other to allow the open end to expand to release the slider from the post. Hsieh fails to teach a spherical washer set positioned between the thumb nut and a second arm of the slider; a bolt extending through the pin, the first and second arms of the slider, and the spherical washer set for threaded engagement with the thumb nut.

Gorza (US 2010/0080650 A1) teach wherein the cam mount comprises: a cam washer (Gorza, see annotated in FIG. 5) positioned between the cam (Gorza, see annotated in FIG. 5) and a first arm (Gorza, see annotated in FIG. 5) of the slider; a thumb nut (Gorza, see annotated in FIG. 5) for adjusting the tension provided by the cam (Gorza, see annotated in FIG. 5); a pin connected to the cam, such that the cam rotates about the pin. Gorza do not teach a spherical washer set positioned between the thumb nut and a second arm of the slider; a bolt extending through the pin, the first and second arms of the slider, and the spherical washer set for threaded engagement with the thumb nut.

    PNG
    media_image11.png
    913
    793
    media_image11.png
    Greyscale

Mercat (US 2018/0297658) teach wherein the cam mount comprises: a cam washer (Mercat, see annotated in FIG. 6) positioned between the cam (Mercat, see annotated in FIG. 6) and a first arm of the slider (Mercat, see annotated in FIG. 6); a thumb nut (Mercat, see annotated in FIG. 6) for adjusting the tension provided by the cam (Mercat, see annotated in FIG. 6); a spherical washer set (Mercat, see annotated in FIG. 6) positioned between the thumb nut  (Mercat, see annotated in FIG. 6) and a second arm (Mercat, see annotated in FIG. 6) of the slider; a pin (Mercat, see annotated in FIG. 6) connected to the cam (Mercat, see annotated in FIG. 6), such that the cam (Mercat, see annotated in FIG. 6) rotates about the pin (Mercat, see annotated in FIG. 6). Mercat does not teach a bolt extending through the pin, the first and second arms of the slider, and the spherical washer set for threaded engagement with the thumb nut.

    PNG
    media_image12.png
    1466
    1714
    media_image12.png
    Greyscale


Johnson (US 2020/0139188) teach wherein the cam mount comprises: a cam washer (Johnson, see annotated in FIG. 3) positioned between the cam (Johnson, see annotated in FIG. 3) and a first arm (Johnson, see annotated in FIG. 3) of the slider; a thumb nut (Johnson, see annotated in FIG. 3) for adjusting the tension provided by the cam (Johnson, see annotated in FIG. 3); a pin (Johnson, see annotated in FIG. 3) connected to the cam (Johnson, see annotated in FIG. 3), such that the cam (Johnson, see annotated in FIG. 3) rotates about the pin (Johnson, see annotated in FIG. 3). Johnson does not teach a spherical washer set positioned between the thumb nut and a second arm of the slider; and a bolt extending through the pin, the first and second arms of the slider, and the spherical washer set for threaded engagement with the thumb nut.


    PNG
    media_image13.png
    691
    780
    media_image13.png
    Greyscale


The following is a statement of reasons for the indication of allowable subject matter:  
“a bolt extending through the pin, the first and second arms of the slider, and the spherical washer set for threaded engagement with the thumb nut.” (claim 3)

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments:
The cited art fails to disclose the features of amended claim 1. For example, Gorza discloses a pawl-type arrangement to selectively lock and release first member 3 to second member 5. However, in contrast with amended claim 1, first member 3 of Gorza does not include "a first arm, a second arm, and an open end defined between the first arm and the second arm." Rather, "first member 3 is formed by a tubular section of substantially square or rectangular shape." Gorza, 1 [0027]. (Applicant’s remark, Page 10 of 11)
Moreover, Gorza does not teach or suggest the lever 2 moving a first arm and a second arm "towards each other to compress the open end to secure the slider to the seat post," nor the lever 2 moving a first arm and a second arm "away from each other to allow the open end to expand to release the slider from the seat post and allow positioning of the slider along the seat post," in contrast with amended claim 1. Gorza is simply silent regarding these features. (Applicant’s remark, Page 10 of 11)

Examiner’s response:
Applicant' s arguments with respect to claim(s) 1 regarding the limitation “a first arm, a second arm, and an open end defined between the first arm and the second arm” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Office Action no longer relies on Gorza. Further, Foley et al (US 9,861,855 B2) disclose a first arm (Foley et al, see annotated in FIG.1), a second arm (Foley et al, see annotated in FIG.1), and an open end (Foley et al, the open end is the space between the annotated first arm and the annotated second arm, the open end is the space where the seat post is passing through, see annotated in FIG.1; Col.4 lines 51-54, “The stationary bike 102 may also include various features that allow for adjustment of the position of the seat 114, handlebars 110, etc.”) defined between the first arm (Foley et al, see annotated in FIG.1) and the second arm (Foley et al, see annotated in FIG.1)(see claim 1 rejection above)
Applicant' s arguments with respect to claim(s) 1 regarding the limitation “towards each other to compress the open end to secure the slider to the seat post” and “away from each other to allow the open end to expand to release the slider from the seat post and allow positioning of the slider along the seat post” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Office Action no longer relies on Gorza. Further, Forley (US 9,861,855 B2) in view of Hsieh (US 2012/0104811 A1) teach the first position (Hsieh, the locked position) moving the first arm (Hsieh, see annotated in FIG.4) and the second arm (Hsieh, see annotated in FIG.4) toward each other to compress the open end to secure the slider to the seat post (Hsieh, seat tube 2, see annotated in FIG.4, Para [0033] “the handle 155 can be pivoted to tighten the two fastening members 151, 152 to force the two half rings 111, 121 to clamp the seat tube 2”), the second position (Hsieh, the unlocked position) moving the first arm and the second arm away from each other to allow the open end to expand to release the slider from the seat post (Hsieh, Para [0033] “the handle 155 can be pivoted to… loosen the two fastening members 151, 152 to make the two half rings 111, 121 unclamp the seat tube 2 (as shown in FIG. 4)”) and allow positioning of the slider along the seat post (Hsieh, the slider in the unlock position can be repositioned along the post). (see claim 1 rejection above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784